NOTE: This order is nonprecedential.


  Wintteb ~tate5 (!Court of ~eaI5
       for !be jfeberaI ([trentt

  FURNITURE BRANDS INTERNATIONAL, INC.,
             Plaintiff-Appellant,
                               v.
                      UNITED STATES,
                      Defendant-Appellee,
                              AND
    UNITED STATES INTERNATIONAL TRADE
               COMMISSION,
              Defendant-Appellee,
                              AND
  AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN-
   BASSETT FURNITURE COMPANY, INC.,
            Defendants-Appellees.


                           2012-1059


   Appeal from the United States Court of International
Trade in case no. 07-CV-0026, Judge Timothy C. Stanceu.


                         ON MOTION


Before   REYNA,   Circuit Judge.
FURNITURE BRANDS INTL v. US                                2
                        ORDER
    Defendants-Appellees American Furniture Manufac-
turers Committee for Legal Trade and Vaughan-Bassett
Furniture Company, Inc. (collectively, "the Committee for
Legal Trade") and Defendant-Appellee United States
move for summary affirmance of the United States Court
of International Trade's judgment dismissing Furniture
Brands International, Inc.' s ("Furniture Brands") com-
plaint for failure to state a claim upon which relief can be
granted. The United States International Trade Commis-
sion responds in favor of summary affirmance. Furniture
Brands opposes. The United States and the Committee
for Legal Trade reply.
    At issue is whether this court's determination in SKF
USA, Incorporated v. United Sates Customs and Border
Protection, 556 F.3d 1337 (Fed. Cir. 2009) ("SKF') , fore-
closes Furniture Brand's appeal.1
    Summary disposition of a case "is appropriate, inter
alia, when the position of one party is so clearly correct as
a matter of law that no substantial question regarding the
outcome of the appeal exists." Joshua V. United States
17 F.3d 378, 380 (Fed. Cir. 1994).


    1   In SKF, this court concluded that the Continued
Dumping and Subsidy Offset Act of 2000 (also known as
the Byrd Amendment) neither violated the Constitution's
equal protection guarantee nor the First Amendment.
The Byrd Amendment provides for the distribution of
antidumping duties collected by the United States to
eligible "affected domestic producers" of the dumped
goods. 19 U.S.C. § 1675c(a) (2000). An "affected domestic
producer" must be "a petitioner or interested party in
support of the petition with respect to which an anti-
dumping duty order . . . has been entered."        Id. at
§ 1675c(b)(1)(A).
3                               FURNITURE BRANDS INTL v. US

    Because Furniture Brands raises issues that may not
have been determined in SKF, we cannot say that a
substantial question regarding the outcome of this case
does not exist.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motions are denied.
                                    FOR THE COURT


      FEB 292012                     lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: David W. DeBruin, Esq.                          FILED
    Joseph W. Dorn, Esq.                    U.S. COURT OF APPEALS FOR
                                               TH~ FEDERAL CIRCUIT
    Jessica R. Toplin, Esq.
    Patrick Gallagher, Esq.                     FEB 292012
s25
                                                  JAN HORBALY
                                                     CLERK